DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 11, 12, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2020/0389249 A1) in view of Ye (US 2020/0235759 A1).
Regarding Claims 1, 11, 20, Wang discloses a method for transcoding a video (e.g. abstract), an electronic device comprising at least one processor and a memory communicatively coupled to the at least one processor (e.g. Fig. 9),  a non-transitory computer readable storage medium having computer instructions stored thereon, wherein the computer instructions are configured to enable a computer to execute the method for transcoding a video (e.g. Paragraph [0068]), comprising: obtaining an input attribute of a video and a target attribute (e.g. Paragraph [0137]); 5determining a segment transcoding speed based on the input attribute and the target attribute (e.g. Paragraph [0160-0161], Ksegthr is used for segmentation and is determined by comparing initial code rate and preset value.); determining the number of video segments based on a preset target transcoding speed and the segment transcoding speed(e.g. Paragraph [0163], determine N); 10segmenting the video based on a video length of the video and the number of video segments to obtain the video segments (e.g. Paragraph [0069], Fig. 4 Step S405); and transcoding the video segments based on the segment transcoding speed (e.g. Paragraph [0069], Fig. 4 Step S406).
Although Wang discloses to determine a transcoding speed for segmentation (e.g. Paragraph [0160-0161]); it implicitly discloses the segment transcoding speed indicating a transcoding speed of a video segment obtained by segmenting the video.

Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to incorporate the rate matching as taught as Ye in the method/device/CRM of Wang in order to support various coding rates for parallel segmentation transcoding.
Regarding Claims 2, 12, Wang discloses the input attribute comprises at least one of resolution, 15code rate, encoder type, and complexity of a preset number of video pictures, the complexity comprising a temporal complexity and a spatial complexity; and the target attribute comprises at least one of resolution, code rate, encoder type, and the number of key pictures (e.g. Paragraph [0137], code rate).
Regarding Claims 6, 16, Wang discloses determining the segment transcoding speed using a transcoding speed prediction model, based on the input attribute and the target attribute (e.g. Paragraph [0137, 0159], the transmission code rate table in [0159]).

Allowable Subject Matter
Claim 3-5, 7-10, 13-15, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shiizaki (US 2009/0238134 A1), discloses wireless transmission method;
Wang (US 2020/0145024 A1), discloses code block segmentation;
Mizutani (US 2020/0099973 A1), discloses variable bitrate transmission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YULIN SUN whose telephone number is (571)270-1043. The examiner can normally be reached 10AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.